                  Case 1:21-cv-01666-LGS Document 9 Filed 04/13/21 Page 1 of 1
                                                 U.S. Department of Justice
        [Type text]
                                                               United States Attorney
                                                               Southern District of New York
                                                               86 Chambers Street
                                                               New York, New York 10007

                                                               April 12, 2021



        VIA ECF
        Hon. Lorna G. Schofield
        United States District Judge
        United States District Court
        40 Foley Square
        New York, New York 10007

               Re:     Li v. Renaud, et al., No. 21 Civ. 1666 (LGS)

        Dear Judge Schofield:

                This Office represents the government in this action in which the plaintiff seeks an order
        compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Application to
        Register Permanent Residence or to Adjust Status (Form I-485). On behalf of the government, I
        write respectfully to request an on-consent extension of time of forty-five days to respond to the
        complaint (i.e., from May 4 to June 18, 2021). I also respectfully request that the initial conference
        presently scheduled for April 22, 2021, be adjourned to June 28, 2021, or thereafter.

                The extension is respectfully requested because USCIS has scheduled an interview for the
        plaintiff regarding his Form I-485 for April 21, 2021. The government anticipates that the
        requested extension will provide adequate time for USCIS to conduct the interview and then to
        determine what next steps may be necessary with respect to the plaintiff’s application or to proceed
        to take adjudicative action, which potentially would render this action moot. This is the
        government’s first request for an extension of the deadline to respond to the complaint and to
        adjourn the initial conference. Plaintiff’s counsel consents to these requests.

               I thank the Court for its consideration of this letter.

The application is GRANTED. Defendant shall answer,       Respectfully submitted,
move or otherwise respond to the complaint by June
18, 2021. The initial pretrial conference scheduled for   AUDREY STRAUSS
April 22, 2021, (Dkt. No. 7) is ADJOURNED to June 24,     United States Attorney
2021, at 10:40 a.m. The conference will be
telephonic and will occur on the following conference By: s/ Michael J. Byars
line: 888-363-4749, access code: 5583333. The time        MICHAEL J. BYARS
of the conference is approximate, but the parties shall   Assistant United States Attorney
                                                          Telephone: (212) 637-2793
be prepared to begin at the scheduled time.
                                                          Facsimile: (212) 637-2786
                                                          E-mail: michael.byars@usdoj.gov
Dated: April 13, 2021
        New York, New York
